Citation Nr: 0203016	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  97-28 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a stress fracture to the right tibial shaft.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a stress fracture to the left tibial shaft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel





INTRODUCTION

The veteran served on active duty from December 1, 1994, to 
August 15, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted entitlement to service connection for 
the residuals of stress fractures of the right and left 
tibial shafts, and assigned a 10 percent evaluation to each.  
The veteran disagreed with the initial 10 percent disability 
ratings by correspondence dated in May 1997.  Subsequently, a 
statement of the case was issued; a timely substantive appeal 
followed.  Therefore, the issues before the Board are taken 
to include whether there is any basis for "staged" ratings 
at any pertinent time, to include whether current increases 
are in order.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   As the statement of the case and the supplemental 
statement of the case have indicated that all pertinent 
evidence has been considered, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In July 2000, the Board remanded the issues to the RO for 
further development.  The requested developments have been 
accomplished to the extent necessary and the case is now 
ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The stress fractures of the veteran's right and left 
tibial shaft are currently manifested by subjective 
complaints of pain and limitations on physical activity. 

3.  Current objective findings of the veteran's disabilities 
include well-healed fractures of the tibial shafts, a normal 
gait, the ability to ambulate without difficulty, an ability 
to hop on each foot, an ability to heel and toe walk without 
difficulty, an ability to squat and rise, no discrepancy in 
leg length or calf circumference, full range of motion of the 
surrounding joints, normal musculature in the lower 
extremities, and no objective evidence of swelling or skin 
atrophic changes.  Functional limitations have been described 
as minimal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a stress fracture to the right tibial 
shaft have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5262, 5270, 5271, 5272, 5273 (2001). 

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a stress fracture to the left tibial 
shaft have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 
5262, 5270, 5271, 5272, 5273 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to 
higher ratings for the residuals of his right and left tibial 
shaft fractures.

Relevant Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

The RO has rated the veteran's disabilities under DC 5262 
(impairment of the tibia/fibula).  The Board will also 
consider DCs 5003, 5010, 5270, 5271, 5272, and 5273 based 
upon arthritis, ankle ankylosis, limitation of motion, 
malunion of the joint, and astragalectomy.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2001).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5262 (impairment of the tibia and fibula), an 
impairment manifested by malunion, with marked knee or ankle 
disability warrants a 30 percent evaluation, while malunion 
with moderate knee or ankle disability warrants a 20 percent 
rating.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating.  Nonunion of 
the tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace, the highest code available.

Under DC 5270 (ankle ankylosis), a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  When there is marked limitation of motion of the 
ankle, a 20 percent evaluation may be assigned under DC 5271 
(limitation of motion).  When there is moderate limitation of 
motion of the ankle, a 10 percent evaluation may be assigned.  

Under DC 5272 (subastragalar or tarsal ankylosis), ankylosis 
of the subastragalar or tarsal joint in poor weight-bearing 
position warrants a 20 percent evaluation.  Malunion of the 
os calcis or astragalus with a marked deformity will be 
assigned a 20 percent evaluation under DC 5273 (malunion of 
os calcis or astragalus).  

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.


Factual Background.  The veteran filed a claim for a leg 
injury with shin splints in July 1996.  At the time he filed 
his claim, he noted that he had not had any treatment since 
service separation due to a lack of insurance.  An August 
1996 bone imaging report showed no abnormal increased flow in 
the tibiae, no abnormal increased uptake on the blood pool 
images in the tibia or feet, and extremely minimal asymmetric 
increased uptake at the posterior aspect of the right mid 
tibia.  The reviewer noted that the possibility of an old 
right tibial stress fracture could not be ruled out.

In a September 1996 VA bones examination, the veteran related 
an in-service history of stress fractures of both tibiae and 
the dorsa of both feet.  He complained that he was unable to 
run, squat, kneel, or climb stairs and was attending computer 
school for more sedentary type work.  Physical examination 
revealed that his gait was normal, he moved about the 
examining room normally, undressed and dressed and mounted 
and dismounted the examining table without difficulty.  He 
was able to hop on either foot, heel and toe walk, squat and 
rise, raise his arms over his head, and forward bend.  He 
reported that both tibiae were tender, especially the lower 
tibiae and in the right medial tibia approximately four 
inches above the ankle.  The clinical impression was 
residuals, stress fractures of both tibiae and the dorsa of 
both feet.  

A September 1996 bone imaging report reflected no abnormal 
increased flow in the tibiae, no abnormal increased uptake on 
the blood pool images in the tibiae or feet and an extremely 
minimal asymmetric increased uptake at the posterior aspect 
of the right mid tibia.  Again, the possibility of old right 
tibial stress fracture could not be ruled out.

In a January 1997 rating decision, the RO granted, among 
other things, entitlement to service connection for the 
residuals of a stress fracture of the right and left tibial 
shaft and assigned a 10 percent rating each.  The veteran 
disagreed with the 10 percent disability evaluations.

A July 1997 VA bones examination report reflect that the 
veteran complained of on-going pain in his lower extremities 
from the ankle area to the knee if he stood for more than 10 
minutes.  He reported difficulty standing at work, running, 
and taking long walks but denied problems riding a bicycle.  
He reported slight swelling of the right ankle the previous 
month and took Tylenol three times a day for pain relief.  
Physical examination revealed that the veteran demonstrated a 
normal gait, was able to walk on his heels and toes, showed 
equal leg length, equal calf, thigh, and bimalleolar ankle 
circumference, full range of motion of the hips, knees, 
ankles, and subtalar joints, and normal Dorsalis pedal and 
posterior tibial pulses.  There was no tenderness from the 
tibial crest to tibial tubercle to the ankle.  The manual 
testing of the muscles in both lower extremities appeared to 
be normal and there was no evidence of thickening around the 
tendo-Achilles area.  The examiner noted that past X-rays 
were normal of the right and left tibia and fibula.

Parenthetically, the Board notes that the veteran underwent a 
VA joints examination in August 1997 in connection with a 
claim for entitlement to service connection for a bilateral 
knee disorder.  The RO denied the veteran's claim in December 
1997 and he did not appeal.  Therefore, the complaints 
associated with the veteran's knee disorders are not before 
the Board at this time.  Moreover, the veteran has been 
separately service connected for right plantar fasciitis, 
right hallux valgus, and the residuals of a stress fracture 
to the first and third metatarsal heads, hallux valgus, and 
plantar fasciitis on the left foot.  As such, the veteran's 
complaints related to his feet are also not before the Board 
at this time.

Upon remand from the Board, the veteran underwent a 
subsequent VA joints examination in November 2000.  At that 
time, the examiner reviewed the veteran's past radiology 
reports and noted, among other things, normal X-rays of the 
right tibia and left tibia in August 1996.  Further, the 
examiner referenced the September 1996 bone scan showing no 
abnormal increased uptake of the tibiae or feet, an extremely 
minimal asymmetric increased uptake in the posterior right 
mid tibia and the possibility of an old fracture.  The 
veteran complained of, among other things, aching in both 
legs in the middle third and lower third of the tibias if he 
stood over 10 minutes.  He reported weakness and fatigability 
related to pain and incoordination as manifested by an 
occasional limp during times of high humidity.

Physical examination revealed that the veteran had a normal 
gait, and he was able to walk on his heels and toes without 
difficulty or complaints of pain.  He reported tenderness to 
palpation on the right middle third of the shin, and on the 
left distal third of the shin.  There was no evidence of 
swelling, skin atrophic changes, or tenderness of the right 
and left calf.  Capillary circulation of the toes and feet 
was normal.  The clinical impression was old healed stress 
fractures of both tibial shafts with minimal functional 
impairment.  With respect to functional limitation due to 
pain or other associated symptoms, the examiner noted that 
the veteran's complaints were subjective and there was no 
objective basis to determine any functional limitation.  The 
examiner also noted that pain did not have any effect on any 
of the ranges of motion.

Outpatient treatment records show on-going complaints of, 
among other things, mid-tibia pain.  January 1997 X-rays were 
reported as normal.  In a March 1997 report, it was noted 
that the veteran was doing well with his exercises and 
increasing repetitions as tolerated.  


Legal Analysis.  Based on the evidence above, the Board finds 
that higher ratings are not warranted at this time.  First, 
the Board notes that the veteran is service-connected for the 
residuals of stress fractures of the bone.  As such, the 
provisions related to arthritis (DC 5003-5010) of the joint 
are not for application.  Similarly, DC 5270 (ankle 
ankylosis), DC 5271 (limitation of motion), DC 5272 
(subastragalar or tarsal ankylosis), and under DC 5273 
(malunion of os calcis or astragalus) address the issue of 
joint involvement and are not for application.  Further, 
there is no evidence of malunion or nonunion of the bone 
causing malalignment of the joint surface.  38 C.F.R. § 4.44 
(2001).  As such, the Board finds that there is no joint 
involvement and no basis to assign a higher rating under any 
relevant joint diagnostic code.

Next, the Board finds that there is no basis for a higher 
rating under DC 5262 (impairment of the tibia and fibula).  
While the veteran has been rated under this diagnostic code, 
there is no evidence of malunion of the tibia and fibula.  
Nonetheless, when a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).  

In this case, the Board places considerable probative weight 
on the multiple VA examinations undertaken over a period of 
four years.  Specifically, the objective medical evidence as 
described in the VA examination reports reflected a normal 
gait, the ability to ambulation without difficulty, an 
ability to hop on each foot, an ability to heel and toe walk 
without difficulty, an ability to squat and rise, no 
discrepancy in leg length or calf circumference, full range 
of motion of the surrounding joints, normal musculature in 
the lower extremities, and no objective evidence of swelling 
or skin atrophic changes.  The most recent VA examiner 
observed that there was minimal functional impairment related 
to the veteran's old healed stress fractures.  With respect 
to functional limitation due to pain or other associated 
symptoms, the examiner also noted that the veteran's 
complaints were subjective and there was no objective basis 
to determine any functional limitation.  The examiner also 
noted that pain did not have any effect on any of the ranges 
of motion.

While the veteran has reported subjective complaints of pain 
and tenderness over the tibiae requiring over-the-counter 
medication on a regular basis, and more recently weakness and 
fatigability related to pain, the Board finds the veteran is 
appropriately compensated by the assignment of a 10 percent 
disability evaluation for each leg.  The record shows that 
the veteran is able to manage the pain with over-the-counter 
Tylenol and does not require prescription medication for pain 
control.  Moreover, the objective medical evidence does not 
show significant interference with ambulation, the necessity 
for frequent medical follow-up care, or any hospitalizations 
associated with the stress fractures of the right and left 
tibial shafts.  Therefore, the Board concludes that the 
veteran's current subjective complaints of pain and physical 
limitations due to his service-connected disorders are 
appropriately compensated by the assignment of a 10 percent 
disability evaluation for each leg.  Accordingly, the Board 
finds that the schedular criteria for a rating in excess of 
the currently assigned 10 percent disability evaluation for 
each leg is not warranted.    

Further, the Board finds the objective medical evidence, 
essentially reflecting minimal functional impairment, more 
probative than the veteran's subjective complaints.  As noted 
above, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective evidence of 
an increased disability.  Although his statements are 
probative of symptomatology, the veteran lacks the medical 
expertise to offer an opinion as to a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the Board has considered 
38 C.F.R. §§ 4.1, 4.2, and 4.7 as evidenced by a review and 
consideration of the VA examination reports, radiographic 
evidence, and outpatient treatment records.

Further, in reviewing the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 for functional impairment, pain, and joint 
functioning, the Board has taken into consideration the 
objective findings as well as the subjective statements, and 
finds that the veteran's stress fractures of the right and 
left tibial shafts warrant no more than a 10 percent 
evaluation each at this time as shown by the medical evidence 
outlined above including a normal gait, normal ambulation, 
normal range of motion of the surrounding joints, normal 
musculature, full strength, intact reflexes, and normal 
circulation.  In this case, the Board finds that the 
veteran's complaints of pain, and limitation on physical 
activity is contemplated by the assigned disability ratings.

On a final procedural note, in denying the veteran's claims, 
the Board has taken into consideration the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001)) as well as the VA regulations issued in August 2001 
implementing the provisions of the VCAA, Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there are any 
remaining or additional records to be obtained for purposes 
of satisfying the duty to assist.  Specifically, the veteran 
admitted that he had no treatment for his disabilities after 
service until he filed his claims.  Moreover, it appears that 
his outpatient treatment has been at a VA facility, and those 
records are associated with the claims file.  Further, the 
requirement to provide notice to a claimant of any 
information or medical or lay evidence that is necessary to 
substantiate a claim has been similarly satisfied.  The 
veteran was provided with a summary of the pertinent laws and 
regulations, and the application of those laws to his claim, 
in the statement and supplemental statement of the case that 
was provided to him by the RO.  As a consequence, he was made 
fully aware of what was required to substantiate his claim, 
but no additional evidence was thereafter submitted.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for the residuals of a stress fracture to the right tibial 
shaft is denied.

The claim for entitlement to a rating in excess of 10 percent 
for the residuals of a stress fracture to the left tibial 
shaft is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

